DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaishi US 2010/0295110 A1 in view of Chen et al. US 2021/0391530 A1.
Regarding claims 1-4 and 6-10, Takaishi discloses:
A method for fabricating a semiconductor device (Figs. 2 and 3), comprising:
forming a first patterned mask (11 para 0047) on a first layer (31), wherein the first patterned mask comprises a first slot extending along a first direction;
forming a second patterned mask (12 para 0047) on the first patterned mask, wherein the second patterned mask comprises a second slot extending along a second direction and the first slot intersects the second slot to form a third slot (13 para 0048); and 
forming a metal interconnection (33) in the third slot.
Takaishi does not disclose:
forming a first metal interconnection in the first IMD layer;
forming a second IMD layer on the first IMD layer and the first metal interconnection; 
forming a patterned mask on the second IMD layer and overlapping the first metal interconnection. 
Chen discloses a publication from a similar field of endeavor in which:
forming a first metal interconnection (318b) in the first IMD layer (316c);
forming a second IMD layer (316d) on the first IMD layer and the first metal interconnection; 
forming a second metal interconnection (320b and/or 318c) overlapping the first metal interconnection (refer Figs. 3 and 4).
	It would have been obvious to one skilled in the art to form the first patterned mask of Takaishi on the second IMD layer of Chen to determine the second metal interconnection since the masking process of Takaishi would result in a highly reliable contact plug with decreased contact resistance particularly in those that require higher aspect ratios.
	(claim 2) as in the combination of claim 1; Takaishi: Figs. 6-9 to form the contact hole and a conductive layer (33a).
	(claim 3) as in the combination of claim 1; Takaishi: Figs. 3E and 4A-4M patterning MTJ stack on the second IMD layer and metal interconnection.
 (claim 4) paras 0071 and 0081.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaishi/Chen, as applied to claim 1 above, in view of Kosaka US 2012/0028465 A1.
Regarding claim 5, Takaishi does not disclose:
wherein the first patterned mask comprises a metal mask.
Kosaka discloses a publication from a similar field of endeavor in which:
a patterned mask (14,20) comprising a metal mask (Fig. 2; paras 0004 and 0007).
It would have been obvious to one skilled in the art to employ the metal mask of Kosaka as the first patterned mask of Takaishi in order to adjust the etch selectivity of the underlying IMD the metal mask.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894